Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          DETAILED ACTION	
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (SRINIVASAN, Pub. No:  US 2005-0053288; YONEDA, Pub. No.: US 2016-0286192) does not teach nor suggest in detail the limitations: 
“A Movie Picture Expert Group-4 (MP4) file processing method, comprising: storing private media information into media data (MDAT) of an MP4 file while recording the MP4 file, wherein the private media information comprises a media information parameter of frame data in the MP4 file; and storing index information and the frame data in the MDAT at intervals, wherein the index information comprises time domain information of the frame data and space domain information of the frame data, wherein the private media information and the index information are used to recover the MP4 file when the MP4 file is incomplete”
as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  

SRINIVASAN only discloses storing private media information into media data MDAT of an MP4 file while recording the MP4 file, wherein the private media information comprises a media information parameter of the frame data in the MP4 file.  The closest NPL prior art YUSTE (YUSTE, “Understanding timelines within MPEG standards” 2015) mentions broadly private header data and timestamps in an MPEG-4 environment, but is silent as to at least index information comprises time domain information of the frame data and space domain information of the frame data, wherein the private media information and the index information are used to recover the MP4 file when the MP4 file is incomplete.
Whereby Applicant’s invention claims storing index information and the frame data in the MDAT at intervals, wherein the index information comprises time domain information of the frame data and space domain information of the frame data, wherein the private media information and the index information are used to recover the MP4 file when the MP4 file is incomplete.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-20 are allowed.
 		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481